 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpenters District Council of Detroit,Wayne andOakland Counties and Vicinity,United Brotherhoodof Carpenters and Joiners of America,AFL-CIOandShepard Marine Construction Company. Cases7-CP-133(1) and 7-CP-133(2)February 23, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn September 9, 1971, Trial Examiner Harry R.Hinkes issued the attached Decision in this proceedingdismissingthe complaint in its entirety. Thereafter, theCharging Party filed exceptions, the General Counselfiled exceptions with a supporting brief, and the Re-spondent cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions, brief,and cross-exceptions, and has decided to affirm theTrial Examiner only insofar as his rulings, conclusions,and recommendations are consistent with this Decisionand Order.The object of the picketing following the election loston March 23, 1971, by the Respondent Carpenters'District Council of Detroit was found by the TrialExaminer to be the publicizing of substandard condi-tions. At that time the picket signs used were consistentwith an area standards objective. Signs used in earlierpicketing-picketing began in October when theCharging Party failed to sign a new standard agreementas requested by Respondent-had stated that ChargingParty Shepard had no union contract, and later thatShepard had violated its agreement with the Union.'On January 18, 1971, the parties met; Mazurek,president of Shepard Marine, was again asked by theUnion to sign a contract but refused for economic rea-sons, and on January 21 the Union sent Shepard a lettersaying that it did not intend to interfere with the rightsof Shepard's employees to work without becomingmembers, or to make any demand on Shepard to signa collective-bargaining agreement with it, but did in-tend to inform the public that Shepard's employeeswere working under substandard conditions. There-after,when picketing occurred, the signs carried anarea standards legend. In dismissing the complaint theTrial Examiner noted that the picketing was neither"continuous or simultaneous," the occurrences beingAs found by the Trial Examiner certain fringe benefits due the DetroitCouncil based on an audit of 1968-69 were paid by Shepard in November1970spaced in time at a series of construction projects, andconcluded that on and after March 23 the purpose wasnot prohibited by Section 8(b)(7)(B) which proscribespicketing for recognition or bargaining where withinthe preceding 12 months a valid election under Section9(c) has been conducted. Concerning the validity of therecent election, the Trial Examiner found that he wasbound by the certificate of election results.2 He did nottreat the unit issue. He also made no mention of the8(a)(5) charge filed by Respondent the day before theelection and the appeal of its dismissal thereafter.'In its cross-exceptions the Respondent attacks thevalidity of the March 23 election as held in an inappro-priate unit, and contends that the Trial Examinershould not have considered himself bound by the cer-tification in view of his finding that a valid "consentagreement" had been signed by Mazurek on January13, 1971, with the Saginaw Valley Carpenters DistrictCouncil. It views this agreement as barring Shepardfrom seeking an election.4The General Counsel excepts to the Trial Examiner'sfailure to find that the picketing after the election hada recognitional object, emphasizing in its brief that the8(a)(5) charge was filed by the Union just before theelection and appealed thereafter. The Charging Partytakes exception to the Trial Examiner's conclusion thatthe object of the picketing actually changed from recog-nition to publicizing substandard conditions, contend-ing that the whole purpose of the labor dispute wasrecognition and a contract.'The election petition in Case 7-RM-842 was filed by Shepard Marine,after sporadic picketing from October to February 1971An expeditedelection pursuant to Section 8(b)(7)(C) and Section 9(c) was authorized bythe Regional Director on March 12, in the following unit all employeesemployed by Shepard Marine Construction Company, but excluding alloffice clerical employees, operating engineers,professional employees,guards and supervisors as defined in the Act The tally showed 11 eligiblevoters no votes for and 7 against the Union'This was the charge in Case 7-CA-8576 The Regional Director's dis-missal was appealed to the General Counsel on April 7, and the appealdenied April 30, 1971 See fn 4 below4This agreement with the Saginaw Valley Carpenters District Council isa single-page document containing a provision to the effect that the signa-tory employer agrees to be bound by the terms of the current agreement of"any" other Carpenters District Council within the State of Michigan The8(a)(5) charge was based on an alleged failure and refusal to honor thisagreement "whereby it agreed to recognize Carpenters District Council ofDetroit when performing work within the aforesaid Union's geographicaljurisdiction" and the appeal-which was denied-urged thatan 8(a)(5)complaint should be issued based on theagreementwith the Saginaw ValleyCouncil, as well as the current agreement between the Detroit Council and"the Employer Association in this area "'Charging Party and General Counsel except to the Trial Examiner'sfailure to credit an oral request for a contract made, according to Mazurek,by Union Secretary-Treasurer Harrington in October, at the site first pick-eted Charging Party points out that written requests by the Respondent fora contract were being made about the same time and were credited Harring-ton was present at the hearing but did not testify The Trial ExaminerdiscreditedMazurek in this respect because of his difficulty in recallingevents and his failure to mention this incident in an affidavit he executed forthe Board On this record we see no reason to discredit this testimony ofMazurek that such a request was made195 NLRB No. 97 CARPENTERS DIST. COUNCIL531From the above we conclude, contrary to the TrialExaminer,that the General Counsel has sustained hisburden of proof to establish that the picketing by theUnion at the Port Huron seawall job on and afterMarch 23,1971, had a recognitional or organizationalobjective within the meaning of Section 8(b)(7)(B). Re-spondent's filing of the 8(a)(5) charge immediatelybefore the election, and its participation in the electionand later appeal from dismissal of the charge-factorswhich the Trial Examiner did not discuss-convince usthat the picketing at the pertinent time was recogni-tional.6 The question remains whether the election wasactually a valid election. If not, there can be no viola-tion found.In this proceeding Respondent's answer denied para-graph 12 of the complaintconcerningthe election held"among the pile driving employees of Shepard." Dur-ing the hearing,it amended its answer to contend thatthe election was invalid. Thus, invalidity based uponunit was not here pleaded affirmatively, as in theAmeri-can Breadcase urged by the Respondent as control-ling.'The Trial Examiner declined to accept evidenceon the validity of the election but suggested an offer ofproof as to what Respondent would prove if given thechance to demonstrate that the election was not valid,later renewing this suggestion when a copy of the Sagi-naw Valley agreement was received in evidence.' TheRespondent made no offer of proof and did not in-troduce a copy of the expired contract with the DetroitCouncil. In its brief to the Trial Examiner it contendedthat the unit had included "only pile drivers"-citinga transcript-page containing testimony of Mazurek-and asserted that the Employer also employed "equip-ment operators, electricians, tugboat operators, diversand laborers," from which it concluded that the elec-In November 1970 a decertification petition was filed in Case 7-RD-912, which was dismissed on December 15, 1970,because of the Respond-ent Union'sdisclaimer'American Bread Company,170 NLRB 91, 97, 103, where the Board,after remand to the Trial Examiner to allow the Respondent to adducetestimony in support of its contention that the unit found by the RegionalDirector in the RM case was inappropriate,affirmed the conclusion of theSupplemental Decision that the unit was inappropriate because of the inclu-sion of transportdriversAsthe election was held in an inappropriate unit,picketing after certification of that election involved no violation of Sec8(b)(7)(B)In that case the picketing was for initial recognition, followingdenial of a demand based on cards At the remand hearing the respondentunion "took the burden of proof"rn support of its contention that 11 personsfound to be in the unit should have been excludedWe see no merit in Respondent's contention that the skeletal SaginawValley consent agreement bound the parties not to seek an election We viewthis as an 8(f) type contract,which by specific proviso to that section shallnot bar a petition filed pursuant to Sec 9(c)'The copy of this agreement was offered by Respondent's attorney fortwo reasons(1) as relating to Mr Mazurek's credibility with respect to nothaving signed such an agreement,and (2)as relating to the Respondent'scontention concerning the validity of the election under Sec9(c) The TrialExaminer pointed out that he was not receiving it for the second purposein view of his ruling not to receive any evidence concerning the invalidityof the election,but suggested that it might be made part of an offer of proofso that the Board would be in a position to consider whether or not the rulingto exclude such evidence was propertion unit included more than the contract unit, henceresulted in an invalid election. Now, in its cross-excep-tions, itmerely reiterates the asserted inappropriate-ness of the election unit, again without effort to sub-stantiatethisclaimthoughpresumablytheRespondent's contract defined the unit. Appropriatelythis issue should have been raised in the RM proceed-ing. It might also have been raised initially in this pro-ceeding, but instead it was raised by amendment of theanswer, unexplicated by an offer of proof in lieu oftestimony. On this record we see no basis for invalidat-ing the underlying election on the ground that an all-employee unit excluding principally operating engi-neers and office clerical employees was inappropriate.'Accordingly, we find that the election held on March23, 1971, was a valid election within the meaning ofSection 9(c) of the Act, and that the Respondent's pick-eting of Shepard Marine at the Port Huron seawall jobon and after that date violated Section 8(b)(7)(B) of theAct.CONCLUSIONS OF LAW1.Shepard Marine Construction Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Carpenters District Council of Detroit,Wayneand Oakland Counties and Vicinity, United Brother-hood of Carpenters and Joiners of America, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.By picketing Shepard Marine at the Port Huronseawalljob on and after March 23, 1971, with an objectof organizing,or gainingrecognition for, a unit of theCompany's employees although a valid election underSection 9(c) of the Act, not won by the Respondent,had been conducted for such employees within thepreceding 12 months, Respondent has engaged in un-fair labor practices within the meaning of Section8(b)(7)(B) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.9We note that the record shows that Charging Party's marine construc-tion work"entails pile driving and dredging"We also note that the unitdescribed in the exhibit which consists of a segment of the Saginaw ValleyDistrictCouncil consentagreement, entitled "Pile Driving SupplementalAgreement,"purports to cover"employees performing work on Pile Driv-ing Operations"and goes on to describe such work in terms that wouldappear to encompass all field employees of a marine construction contractorAlthough Mazurek's testimony concerning coverage of the expired contractwith the Detroit Council was that "laborers,operators and people that havedone painting"were "not" covered,he also testified to the versatility of his"regular" employees,that is, "pile drivers and laborers and operators, weld-ersOne may be driving this afternoon and tomorrow he might be drivinga pileHe might be doing welding tomorrow " 532DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth herein,occurring in connection with the Company'sopera-tions as described in section I of the Trial Examiner'sDecision,have a close,intimate,and substantial rela-tionship to trade,traffic,and commerce among theseveral States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow ofcommerce.THE REMEDYHaving foundthat the Respondenthas engaged inunfair labor practices in violationof Section 8(b)(7)(B)of the Act,we shall orderthat it ceaseand desist there-from,and take certain affirmativeaction which willeffectuate the policiesof the Act. In accord with ourusual practicethe 1-year statutoryban against thispicketing shall run from the date whenpicketing ceasedapproximately 3 weeks after the March 23, 1971, elec-tion.Local Joint Executive Board of Las Vegas (CustomCatering, Inc., d/b/a BlueOnion),182 NLRB 250, fn.10.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent,CarpentersDistrict Council of Detroit, Wayne and Oakland Coun-ties and Vicinity, United Brotherhood of Carpentersand Joinersof America, AFL-CIO,its officers,agents,and representatives,shall:1.Cease and desist from picketing or causing to bepicketed Shepard Marine Construction Company withan object of either forcing or requiring the Company tosign a contract with it or in any other manner to recog-nize or bargain with it as the representative of theCompany's employees, or forcing or requiring the em-ployees to accept or select it as their collective-bargain-ing representative,where within the preceding 12months a valid election under Section 9(c) of the Acthas been conducted among the said employees and hasnot been won by the Respondent.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its business office and meeting hall copiesof the attachednotice marked"Appendix."10 Copies ofsaid notice,on forms providedby theRegional Direc-10In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"POSTED BYORDEROF THE NATIONAL LABOR RELATIONSBOARD" shall bechanged to read "POSTEDPURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD "tor for Region 7, after being duly signed by Respond-ent's authorized representative,shall be posted by itimmediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to membersare customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered,defaced,or covered by any other material.(b) Sign and mail to the Regional Director for Re-gion 7 sufficient copies of said notice,to be on formsprovided by him, for posting by Shepard Marine Con-struction Company,if willing,at places where it cus-tomarily posts notices to its employees.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTpicket or cause to be picketedShepard Marine Construction Company with anobject of forcing or requiring the Company to signa contract with us or in any other manner to recog-nize or bargain with us as your collective-bargain-ing representative where within the preceding 12months a valid election under Section 9(c) of theAct has been conducted among you and we havenot won that election.CARPENTERS DISTRICTCOUNCIL OF DETROIT,WAYNE ANDOAKLAND COUNTIESAND VICINITY, UNITEDBROTHERHOOD OFCARPENTERS ANDJOINERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule- CARPENTERS DIST.COUNCIL533yard,Detroit,Michigan48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R HINKES, Trial Examiner- The charge in Case7-CP-133(l) was filed by Shepard Marine ConstructionCompany, hereinafter referred to as Shepard or Employer, onMarch 30 and served on Carpenters District Council of De-troit,Wayne and Oakland Counties and Vicinity, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, hereinafter referred to as the Union or Respondent, onMarch 31, 1971. The charge in Case 7-C-133(2) was alsofiled by Shepard on April 5, 1971, and served upon Respond-ent on or about April 7, 1971. Pursuant to these charges acomplaint was issued on April 12, 1971, alleging that theUnion had picketed Shepard on March 15, 1971, to compelShepard's piledriving employees to accept the Union as theircollective-bargaining representative and to compel Shepardto recognize and bargain with the Respondent as the repre-sentative of its pile-driving employees although the Unionhad not been certified as such representative,and a validelection had been conducted within the preceding 12 months.These acts were alleged to be unfair labor practices within themeaningof Section 8(b)(7)(B) of the Act. By answer duly filedRespondent denied the commission of any unfair labor prac-tices.A hearing was held before me in Detroit, Michigan, onJune 3, 4, and 15, 1971, at which all parties were afforded fullopportunity to be represented, examine witnesses, and ad-duce relevant evidence.' At the conclusion of the hearingcounsel were invited to make oral argument and counsel forthe General Counsel made a brief presentation. Briefs havebeen received from counsel for the Charging Party as well ascounsel for the Respondent, and have been given carefulconsiderationUpon the entire record in this proceeding, I make thefollowing.FINDINGS OF FACTIJURISDICTIONShepard,aMichigan corporation,maintains a principaloffice at Mount Clemens,Michigan,and a branch office atNew Orleans,Louisiana It is engaged in the business ofmarine construction and during its fiscal year ending June 15,1970, its gross revenues exceeded$500,000.During the sameperiod of time it purchased wood and steel piling and othermaterials valued in excess of$50,000,which materials wereshipped to Shepard's jobsites in the State of Michigan directlyfrom points outside the State of Michigan.Since on or aboutFebruary22, 1971,Shepard has been engaged in the con-struction of a shoreline erosion control wall for and in the cityof Port Huron,Michigan,where it employs approximatelyfive employees on the job. Shepard will purchase and haveshipped to its Port Huron jobsite from points located outsidethe State of Michigan steel sheet and other materials valuedin excess of $50,000 The complaint alleges and I find thatShepard is now and has been at all times material herein anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act.'The typographical errors in the transcript of the proceedings are herebycorrectedThe complaint alleges, Respondent's answer admits, and Ifind that Carpenters District Council of Detroit, Wayne andOakland Counties and Vicinity, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, herein called theUnion or Respondent, is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA BackgroundShepard was a party to a collective-bargaining agreementwith the Union which expired in May 1970. On or about June5, the Union sent a letter to Shepard requesting Shepard tobe available to sign a new standard agreement when com-pleted.Again around September 18 and October 5, Shepardreceived additional letters from the Union requesting thatShepard sign the new agreement.Shepard did not comply andon October 28 wrote the Union that it was its understandingthat "we have no active contract with the Carpenters DistrictCouncil at this time."Shepard had jobs under contract at the Beacon CoveMarina in Mt. Clemens, Michigan, the Grand Trunk Rail-road Yards in Port Huron, Michigan, and Botsford Hospitalin Detroit, Michigan, the Andor project in Southfield, Michi-gan, the soil erosion seawall in Mt.Clemens, Michigan, andthe soil erosion seawall in Port Huron, Michigan.1.The Beacon Cove MarinaThe uncontradicted testimony of Robert Rausch and Wes-ley Biland, employees of Shepard, establishes that in the fallof 1970, early in October, Don Sudau, an admittedbusinessagentof Union Local 674, came out to the job and toldRausch to shut the job down because the Company was inarrears on benefits. Shepard ignored Sudau's order.2.The Grand Trunk Railroad jobThe uncontradicted testimony of James Mazurek, presi-dent of Shepard Marine, establishes that Shepard started thisjob in the first week of October 1970. Amos Warwick, anadmitted business agent of Carpenters Local 1067, toldMazurek that he would shut Shepard down because Shepardwas behind in its fringe benefit payments to the Union. OnOctober 5 picketing commenced at the Grand Trunk job, inwhich activity Warwick participated. The picket signs, whichwere not introduced in evidence, were describedas statingthat Shepard had no union contract. This language, however,was changed about 10 days later when the signs recited thatShepard had violated its agreement with the Union. Thepicketing continued and later that month truckers enteringand leaving the project experienced some of the picketersthrowing stones and breaking their truck windows Don Sze-linski, a truckdriver at that project, testified that GeorgeMcDonald, an admitted business agent for the Union, triedto force his way into the cab of a truck just before the rockthrowing began, and a union committeeman threw a rockthrough Szelinski's truck window. According to Szelinski,Warwick told him they were picketing because Shepard didnot have a contract. Mazurek further testified that the em-ployees of the Austin Company, which was also involved inthe Grand Trunk Railroad job, refused to cross the picketlinesAs a result, a meeting was held on October 30, attendedby Mazurek, Warwick, Jim King, an admitted business agentof Carpenters Local 19, John Harrington, an admitted agentof the Union, and others, at which, according to Mazurek'stestimony,Harrington asked Mazurek if Mazurek wouldconsider signing with the Union now, but Mazurek declined. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe picketing continued until around November 10 whenShepard's contract was cancelled.3.The Botsford Hospital jobShepard's next job was at the Botsford Hospital whichcommenced sometime during the first half of December 1970.On the day Shepard was scheduled to start its operationMazurek was notified that picketing had started and all workhad shut down. Mazurek then cancelled his contract, movinghis equipment off the jobsite without commencing any opera-tions there. David Taylor, construction manager at Botsford,testified that he conferred with union representatives, includ-ing Harrington. Harrington allegedly told Taylor that Shep-ard had been working with a consent contract, that there wassome disagreement concerning fringe benefits, but he didnotsay that the pickets would continue until Shepard signed acontract with the Union.4.The Andor jobWilliam Korte, president of the Maurice V. Rogers Com-pany, a general contractor, testified that Shepard did piledriv-ing for him at this jobsite starting around December 16. OnDecember 18 he learned that a 24-hour strike notice had beengiven by the Carpenters Union. George McDonald, the Un-ion's business agent, told him that the job was to be shutdown because he was using a nonunion subcontractor, Shep-ard Marine. Shepard left the job and Korte finished its work.There was no picketing5The Mt. Clemens seawall jobShepard commenced this job around January 11, 1971. OnJanuary 18, Mazurek met with union representatives. Mazu-rek explained that he could not live with the union contractbecause nonunion contractors were taking work away fromhim. The Union refused to abandon their standard contractbut offered to allow Mazurek to use smaller crews. Mazurektold the Union he was not paying union scale and could notafford to do so. Several days later the Union sent Shepard aletter dated January 21 which read in part:This Union has ascertained that wages and rates of payfor your pile-driver employees on this project are sub-stantially below that which has been negotiated by theUnion with contractors engaged in marine constructionin this area. We have found that you are free to underbidfair contractors on work of this sort because of the sub-standard wages and benefits involved.We wish to inform you that this Union does not intendto interfere with the rights of your employees to workwithout becoming members of our organization nor doesitmake any demand upon you to sign a collective bar-gaining agreement with us. However,it is our intentionto inform the populace in this area that your employeeswork under sub-standard conditions. We shall do this bymeans of peaceful primary picketing and other forms ofpublicity.On or about January 21 picketing began at this jobsite.According to Mazurek, the signs read "Shepard Marine Con-struction Company admits that it pays substandard wages aspaid by the Carpenters in this area." At first there were some40 to 50 pickets at the jobsite, but this number diminisheduntil the picketing ended on or about the first of February.Shepard's work continued at this project for some 3 or 4weeks after the picketing ended.According to employee Rausch, Union Agent Warwicktold him that he ought to get Shepard to sign a contract sothat Rausch would get more money for his crew.6.The Port Huron seawallShepard filed a petition for an election among its fieldemployees on February 9, 1971, and began the Port Huronseawall job around February 15. Picketing by the Unionstarted around March 10. According to Mazurek, pickets,includingWarwick, carriedsignsthat Shepard did not payprevailing rates. During the week of March 18 Warwick wasseen taking pictures of the trucks entering and leaving thejobsite and he told Mazurek that this was being done todemonstrate that the trucks were not damaged. Some scuffl-ing ensued between the pickets and Shepard's employees butended when Warwick interceded.On March 23 an election was held purusant to the RegionalDirector's order. A majority of votes were cast against repre-sentation by the Union. Picketing, however, continued upuntil the election.B.The Alleged Violation of 8(b)(7)(B)As noted above, the picketing at the Port Huron seawalljob which started around March 10 continued until the elec-tion of March 23 and for some time thereafter. Some wit-nesses testified that the picketing continued for 1 week afterthe election while others testified that it continued from 2 to3 weeks after the election. In any event the signs carried bythe pickets did not change and stated only that Shepard didnot pay carpenters the prevailing rates.In the first week of April installers arrived at the jobsite toinstallelectric service.Union Agent Warwick spoke to thecrew of the electric company after which the crew left. OnApril 10 the telephone company sent an installer to installtelephones on the job. Warwick spoke to the installer, whorefused to cross the picket line and left. Phones were installedabout a month later when there were no pickets.ANALYSIS AND CONCLUSIONSSection 8(b)(7)(B) of the Act makes it an unfair laborpractice for a labor organization or its agents to picket orthreaten to picket any employer where an object thereof isforcing or requiring an employer to recognize or bargain witha labor organization as the representative of his employees,(unless such labor organization is currently certified as therepresentative of such employees) where within the preceding12 months a valid election had been conducted.There is no doubt that an election was conducted on March23, 1971, at which time the Union was not certified as therepresentative of Shepard's employees. Counsel for the Un-ion, however, aqgues that the election of March 23 was notvalid. At the hearing he offered to establish that Shepard hadexecuted a consent agreement with the Saginaw Valley Car-penters District Council (not be confused with the Respond-ent herein), by which Shepard agreed to be bound by all theterms and conditions of the most current collective-bargain-ing agreementsof any other Carpenters District Councilwithin the State of Michigan; that, accordingly, Shepard wasbound by the collective-bargaining agreementwhich the Re-spondent Union had executed with local employers followingthe expiration of the collective-bargaining agreement betweenthe Union and Shepard which expired on April 30, 1970. Iruled that I deemed myself bound by the certification whichwas issued on April 1, 1971. See the Decision of the TrialExaminer inLocal 334 (Exquisite Construction Company),183 NLRB No. 62. However, inasmuch as Mazurek in histestimony denied signing such a consent agreement, counselfor the Union was permitted to offer testimony to discreditMazurek. Counsel for the Union offered the testimony ofRichard Bowen, a recognized handwriting expert, who tes-tified that Respondent's Exhibit 2, the consent agreement of CARPENTERS DIST COUNCIL535January 13, 1971,was signedby Mazurek. I credithis tes-timony and find that a validagreementhad been executed byMazurek and the Saginaw Valley Council requiring Mazurekto observe the terms of any collective-bargaining agreementexecuted by the Respondent Union herein. Under such cir-cumstancesitwould appear that Shepard's petition of Febru-ary 9, 1971, may have been barred by the consentagreementof January 13.Hereafter a contract, regardless of its duration, will bar,during itsentire term, petitions of either the employer orthe union who are parties to the agreement.AbsorbentCotton Company,137 NLRB 908.Nevertheless, I am bound by the certification of April 1, 1971.Respondent may raise these issues with the Board by appro-priate exceptions to this Decision.Counsel for the Union also appears to argue that the Re-spondent should not be responsible for picketing which wasengagedin by various locals of the area. As noted above,however, George McDonald, an admitted business agent forthe Respondent, participated in the picketing on the GrandTrunk Railroad job. Harrington, another admitted agent ofthe Respondent Union, was involved in the picketing at theBotsford Hospital job. On the Andor job it was McDonaldwho threatened the shutdown because thegeneralcontractorwas usingShepard.Businessagents of the locals, such asSudan,Warwick, and King, participated in other activitiesdescribed above. In manyinstancesthey acted in concert withofficers of the Respondent Union. Finally, the constitutionand bylaws of the Respondent Union give the secretary-treasurer of the Respondent Union supervision and directionoverall businessagents of the locals, and reserves to theRespondent Union legislative and executive powers on allmattersrelatingto the general interest and welfare of thelocals.I conclude that the activities of the Unionmembersand representatives at the various jobsites cited above werecooperative and coordinated, in'short, a common undertak-ing, andthat the activities of each can be and should beimputed to all.Having established the responsibility of the RespondentUnion for the activities described at the various jobsites men-tioned above, and having ruled that the validity of the elec-tion cannot be attacked before me in view of the certificationissued by the Regional Director, the only issueremaining isthe object of the picketing which occurred on and afterMarch 23, the date of the election. Such picketingwas unlaw-ful if an object of such picketing was to force Shepard torecognizeor bargain with the Union. The picket signs at thePort Huron seawall job, however, merely protested Shepard'ssubstandard wage rates. Such picketing is not recognitionalpicketing and does not come within the terms of Section8(b)(7). The Board has stated inLaborers Local No. 41 (Calu-met Contractors Association),133 NLRB 512:Respondent's admitted objective to require the [em-ployer] to conform standards of employment to thoseprevailing in the area, is not tantamount to, nor does ithave an objective of, recognition or bargaining. A unionmay legitimately be concerned that a particular em-ployer is undermining area standards of employment bymaintaininglower standards. It may be willing to foregorecognitionand bargainingprovided subnormal workingconditions are eliminated from area considerations.Counsel for the Charging Party correctly states that "de-terminationof the Union's objective is a question of fact,"citingN.L.R.B. v. Local 182, International Brotherhood ofTeamsters,314 F.2d 53 (C.A. 2). He is also correct when hestates "aunion's attempt to disassociate picketing fromrecognitional purposes does not succeed simply by suspend-ing picketing for a short period of time, disavowing anyclaims of representation in letter form, and utilizing wordingconsistent withareastandards objectives on picketsigns,"citingKnit Goods Workers Local 155,167 NLRB 763. Heargues that the Union's "pattern of conduct over a period oftime extending from May of 1970 to the date of the election,during which the Union picketed many of the jobsites ofShepard for the obvious purpose of recognition" demon-strates that the picketing at the Port Huron seawall job wasfor the purpose of recognition. I do not agree.The threatened shutdown of the Beacon Cove job wasbecause the Company was in arrears on benefits. Exhibitsreceived in evidence establish that the Union billed Shepardfor some $1,700 claimed to be owing on fringe benefits, andShepard paid such amount to the Union on November 10,1970. Similarly,Warwick's threat of shutdown at the GrandTrunk Railroad job was because of these fringe benefit arrear-ages.The first picketsigns,however, were describedas statingthat Shepard hadno unioncontract.Thislanguage wasmodified about 10 days later to state that Shepard had vi-olated its agreement with the Union, which apparently it had.Mazurek also testified that Harrington asked him to sign withthe Union, but that -he refused. An affidavit executed byMazurek for, the Board makes no mention of this allegedconversation with Harrington. In view of Mazurek's admit-ted difficulty in recalling many events. I conclude that Har-rington made no such statement to him at the Grand TrunkRailroad job.At the Botsford Hospital job, witness Taylor, called onbehalf of the General Counsel, admitted that Harrington didnot say that the pickets would continue until Shepard signeda contract with the Union, but instead spoke of some disa-greement'concerning fringe benefits.On the Andorjob which commenced around December 16,there was no picketing. McDonald's threat to shut down thatjob was based upon the general contractor's violation ofhiscontract with the Union requiring him to use union subcon-tractors. Finally, the Mt. Clemens seawall job which startedaround January 11, 1971, was accompanied by a meetingbetween Shepard and the Union at which Shepard admittedhe could not and would not pay union scale. The Union theninformed Shepard that it would inform the public that Shep-ard's employees work under substandard conditions. Thepicketing that followed referred only to the substandardwages paid by Shepard. Shepard's employee Rausch testifiedthat Union Agent Warwick told him he ought to get Shepardto sign a contract so that Rausch would get more money forhis crew. This, it could be argued, was a, demand for recogni-tion. It was not, however, made to Mazurek but only to anemployee who was obviously not in a position to comply withWarwick's statement if it were really a demand for recogni-tion.Moreover, this isolated incident would hardly establisha recognitional objective by the Union. InLocal 741 (KeithRiggs Plumbing),137 NLRB 1125, the union solicited anemployee of the company to join theunion.The Board heldthat such an incident involving a single employee would notbe sufficient to negate the union's repeated statements that thepicketing was designed only to protect wages and other stan-dards. InTeamsters Local 200 (Bachman Furniture Com-pany),172 NLRB No. 119, a union agent told a warehousemanager that the employees of the company needed the un-ion. In view of the union's protest of the company's substand-ard wages the Board held that the union agent's statementwas insufficient to establish an unlawful objective. Here War-wick's statement to Rausch that Rausch ought to get Mazu-rek to join up in order to get more money for the crew canalso be equated with the Union's efforts to raise Shepard'ssubstandard wage rates rather than to achieve a collective-bargaining relationship. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDNor is this a case where the Union expressed its demandsfor area standards in terms of benefits set forth in the areacontracts. SeeLocal 899 (Giant Foods),166 NLRB 818.Moreover, the activities of the Union were neither continuousnor simultaneous. Each event was separated from the nextevent by some space of time. Even were the picketing continu-ous it would not necessarily follow that the objectives of theUnion were necessarily unchanged from the beginning of thepicketing in the fall of 1970 through the Port Huron seawalljob. SeeLocal 500 (Mission Valley Inn),140 NLRB 433, 439.Nor does it matter with respect to Section 8(b)(7) whether ornot the picketing interfered with deliveries and services, pro-vided the picketing was not for an object of recognition ororganization.Houston Building Council (Claude Everett Con-struction Company),136 NLRB 321I Conclude that the General Counsel has not sustained hisburden of proof to establish that the picketing by the Unionat the Port Huron seawall job on and after March 23, 1971,violated Section 8(b)(7)(B) inasmuch as such picketing didnot have a recognitional or organizational objective as evi-denced by the activities at that site, nor as evidenced by otheractivities of this Union prior thereto with respect to thisEmployer. I shall therefore recommend that the complaint bedismissed.CONCLUSIONS OF LAWThe General Counsel has not sustained his burden of proofto establish that the Respondent Union violated Section8(b)(7)(B) of the Act when it picketed Shepard Marine Con-struction Company on and after March 23, 1971.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclu-sions of law I recommend that the, complaint in this case bedismissed in its entirety.